Citation Nr: 0520384	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-05 544	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including on the basis of herbicide exposure.

2.  Entitlement to service connection for a cancerous growth 
on the chest, including on the basis of herbicide exposure.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had recognized active military service from 
October 1968 to October 1970 and from December 1970 to March 
1972.  His overseas duty included service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In his February 2003 substantive appeal to the Board (VA Form 
9), the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This is called a 
travel Board hearing.  The RO scheduled his travel Board 
hearing for November 1, 2004, and informed him of this, but 
he failed to report for it.  He has not explained his absence 
or requested to reschedule the hearing, so the Board deems 
his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).


FINDINGS OF FACT

1.  A skin rash is not shown to have been present in service 
or until a few years after service, nor is it the result of 
any incident or incidents of military service, including 
exposure to herbicides.  

2.  A growth on the chest, even if cancerous, is not shown to 
have been present in service or within the first year after 
service, nor is it the result of any incident or incidents of 
military service, including exposure to herbicides.  

3.  There is no competent medical evidence of a current left 
hip disorder that is the result of any incident or incidents 
of military service.  

4.  In an unappealed decision dated in October 1996, the RO 
denied the veteran's claim for service connection for 
bronchitis.

5.  The additional evidence received since that decision is 
either cumulative or redundant of evidence already on file 
and is not so significant that it must be considered in order 
to fairly decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  A skin rash, including on the basis of herbicide 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A cancerous growth on the chest, including on the basis 
of herbicide exposure, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

3.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

4.  The October 1996 decision of the RO denying service 
connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

5.  The evidence received since that decision is not both new 
and material and this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
June 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from a non-VA medical sources that must be 
obtained.  The claimant was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the June 2001 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's December 2001 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.



The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 
(Feb. 24, 2004), however, that the "fourth element" 
requirement of Pelegrini I was non-binding obiter dictum.  
Id. at 7.  This is equally applicable to Pelegrini II since 
the holding, concerning this "fourth element," is 
substantially identical.  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the June 2001 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claims.  The June 
2001 VCAA letter requested that he provide or identify any 
evidence supporting his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be 


redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).

With respect to the VCAA letter of June 2001, the claimant 
was requested to respond within 60 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).



The veteran's application to reopen his claim of service 
connection for bronchitis was received prior to August 29, 
2001.  According to the definition prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  




Analysis

Claims of Service Connection for a Skin Rash and for a
Cancerous Growth on the Chest

In regard to the veteran's claim relating a skin rash or a 
cancerous growth on the chest to his military service, his 
service medical records are negative for complaints, findings 
or treatment of either a skin rash or a cancerous growth on 
his chest.  

Tinea versicolor of the veteran's back and shoulders were 
first identified in July 1974, more than two years after his 
military service ended (in March 1972).  This diagnosis was 
made during a psychiatric hospitalization at a VA medical 
center (VAMC).  Thereafter, skin lesions of various parts of 
his body were first objectively demonstrated during the 
1990s, so more than 20 years after he had completed his terms 
of military service.  

A pathology report was prepared by VA based on a biopsy of 
certain skin lesions performed in July 1996.  One purpose of 
the biopsy was to rule out a malignancy.  The assessment was 
that a skin lesion of the scalp represented chronic 
nonspecific dermatitis, with foreign body type giant cell 
reaction and fibrosis.  A skin lesion of the chest was 
thought to be consistent with a sclerosing hemangioma.  
In December 1999, the clinical impression was that a lesion 
of the right leg was a dermatofibroma, while lesions of the 
left buttock and lower presacral area were skin tags.

None of these lesions ultimately was specifically identified 
as cancerous, as the veteran now alleges.  But for the sake 
of argument, the Board shall assume that his chest lesion, as 
contended, may have been cancerous.  In any event, 
VA examiners did not comment on the etiology of any of his 
skin lesions, even once diagnosed.  As well, the skin lesion 
on his chest was first confirmed many years after he 
completed military service, hence, long after the one-year 
presumptive period for malignancies.

In regards to his claim relating a skin rash or a cancerous 
growth on his chest to herbicide exposure (specifically, the 
dioxin in Agent Orange), the fact that the veteran had 
service in Vietnam during the Vietnam era is sufficient, in 
and of itself, to presume he had herbicide exposure while 
there.  However, his current skin disorders are not among the 
conditions listed above at 38 C.F.R. § 3.309(e).  So he is 
not entitled to a grant of service connection for a skin rash 
or cancerous growth on his chest on a presumptive basis.  He 
also has not provided any competent medical opinion otherwise 
attributing a skin rash or cancerous growth on his chest 
(again, even assuming he has one) to herbicide exposure while 
he was in Vietnam.  Thus, he also is not entitled to service 
connection for either condition on a direct incurrence basis, 
in the alternative.

For these reasons, the claims for service connection for a 
skin rash and a cancerous growth on the chest must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

Claim of Service Connection for a Left Hip Disorder

Service medical records disclose the veteran presented at an 
orthopedic clinic in October 1971, complaining of left hip 
pain.  Clinical inspection showed full range of motion 
without pain and no tenderness.  X-rays of the left hip were 
negative.  The assessment was no orthopedic problem.  There 
were no documented recurrences of left hip problems during 
service.  The post-service medical evidence does not refer to 
any confirmed orthopedic disorders involving the left hip.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, the medical evidence does not 
demonstrate the presence of a current left hip disorder that 
is attributable to military service.  In sum, the episode of 
left hip pain during service was acute and transitory and 
resolved without producing chronic residual disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

The veteran's unsubstantiated lay assertion is the only 
evidence linking a claimed left hip disorder to military 
service.  There is no indication from the record that he has 
any medical training or expertise.  And as a layman, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that he 
now has a left hip disorder that had its onset in service or 
is otherwise attributable to service.

In reaching its determination that service connection is not 
warranted for a left hip disorder, the Board has again been 
mindful of the benefit-of-the-doubt doctrine.  This doctrine, 
however, is not applicable as the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.102; Alemany, 5 
Vet. App. at 519.

New and Material Evidence to Reopen the Claim for 
Service Connection for Bronchitis

The RO denied service connection for bronchitis in October 
1996.  The veteran was informed of that decision, and he did 
not appeal.  The October 1996 decision is the last final 
denial of this claim on any basis.  

The Board's analysis of the evidence, then, starts with the 
October 1996 RO decision.  The Board, however, will first 
review the evidence that was before the RO in October 1996 
when the veteran's claim was last considered.  The evidence 
considered in connection with the RO's October 1996 decision 
included the service medical records and VA medical records.  

No lung disorders, including bronchitis, are noted in the 
service medical records.  Chest X-rays in service were 
negative.  A VA chest X-ray in October 1994, so well after 
service, showed a bulla formation in the left midlung.  In 
December 1995, the veteran complained of nasal and chest 
congestion, and the assessment was an upper respiratory 
infection with bronchitis.  A chest X-ray showed emphysema.  
In January 1996, the assessment was possible bronchial 
asthma.  In sum, the evidence that was before the RO in 
October 1996 merely showed that bronchitis was first 
objectively demonstrated over 20 years after the veteran had 
completed military service.  

The evidence added to the record since the October 1996 RO 
decision includes VA medical records.  These records do not 
show evaluation or treatment for any chronic lung disorders 
- including bronchitis.  The additional medical evidence 
is new only in that it was not previously of record.  In any 
event, the additional medical evidence does not relate any 
current pulmonary disease, especially not bronchitis, to 
military service.  So the additional evidence, even if new, 
is not material.

The additional evidence added to the record since October 
1996 in the form of the veteran's statement that he has 
bronchitis of service onset is not new, but merely cumulative 
or duplicative of evidence already of record.  This is the 
very same allegation he made when the RO denied his claim in 
October 1996.  So merely reiterating it is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, the 
veteran's assertion that he has bronchitis that began in 
service amounts to an opinion about a matter of medical 
causation.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim for compensation benefits.  
Moray v. Brown, 5 Vet. App. 211 (1993).  



For these reasons, the Board finds that new and material has 
not been received to reopen the claim for service connection 
for bronchitis.  Accordingly, the application to reopen this 
claim must be denied.  And since the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit 
of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for a skin rash, including on the basis of 
herbicide exposure, is denied.

Service connection for a cancerous growth on the chest, 
including on the basis of herbicide exposure, is denied.

Service connection for a left hip disorder is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bronchitis, 
and the appeal is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


